Citation Nr: 9906925	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  93-13 134	)	DATE
	)
	)                                      

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her daughter



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to April 1943.

This case comes before the Board of Veteran's Appeals (Board) 
from a December 1992 RO rating decision which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

A transcript of the appellant's April 1993 hearing is on 
file.

In May 1995, the Board remanded the appellant's claim for 
additional development.  The RO was directed to obtain copies 
of the veteran's medical records and his VA Medical 
Administration Service folder, to solicit a VA opinion as to 
the medical probability that the cause of the veteran's death 
was due to the service-connected schizophrenia, and to 
consider the appellant's claim for cause of death on a 
secondary basis.  

In July 1997, the Board again remanded the appellant's claim 
for additional development to include the association of 
additional medical records with the claims file.  

The Board notes that the RO has not considered whether or not 
the appellant is entitled to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 (1998). the veteran's death were 
service connected by demonstrating that the deceased veteran 
would hypothetically have been entitled to receive 100 
percent disability compensation based on his service-
connected disability at the time of death and for a period of 
ten consecutive years immediately preceding his death, though 
he was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  As this issue has not been addressed by the 
agency of original jurisdiction, it is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in October 
1982 was cardiac arrest, due to, or as a consequence of 
pulmonary eosinohyillia, most likely aspergillosis, allergic; 
which was due to, or as a consequence of acute renal 
shutdown, probably relating to the period of shock. 

2.  Cardiovascular disease, pulmonary disease, and kidney 
disability were not present in service or for many years 
thereafter and were not linked to any incident of active 
duty.

3.  The veteran was service-connected for paranoid 
schizophrenia; his service-connected disability did not cause 
or materially contribute to his fatal cardiac arrest, 
pulmonary eosinohyillia or acute renal shutdown.




CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  38 
U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.

The veteran served on active duty from August 1942 to April 
1943.  During his lifetime, service connection was 
established for schizophrenic reaction (30 percent since 
1966).  His service medical records show no cardiovascular 
disease, no pulmonary eosinohyillia, and no problems with the 
kidneys.  

On examination in April 1943, clinical evaluation of the 
heart revealed no murmurs or thrills.  The veteran's blood 
pressure was reportedly 118/76 and he had no cyanosis, edema, 
varicosities, or sclerosis of the peripheral arterial 
vessels.  The veteran's liver, spleen, and kidneys were not 
palpable.  On X-ray, the veteran's chest showed no evidence 
of pleural or pulmonary pathology and his heart and aorta 
were noted to be normal in size and configuration.  

The veteran underwent a VA general medical examination in 
March 1963.  Clinical evaluation of his cardiovascular system 
was normal.  The examiner noted that the thrust, size and 
rhythm of the veteran's heartbeat were normal and that the 
veteran had no pedal edema, cyanosis, or dyspnea.  Peripheral 
arteries were reportedly normal, and there were no murmurs or 
thrills noted.   Physical examination of the respiratory 
system was also normal. 

The report of a November 1969 chest X-ray was negative chest.

Records from Samuel H. Jones, Jr., M.D., indicate that the 
veteran was treated in May and June 1972 for problems 
diagnosed as chronic obstructive pulmonary disease (COPD) 
with respiratory insufficiency, arteriosclerotic heart 
disease with cardiac insufficiency, and spontaneous right 
pneumothorax.  

On a July 1978 VA examination for aid and attendance, it was 
noted that the veteran had mild to moderate chronic 
obstructive lung disease.  

A February 1982 VA medical record indicated that the veteran 
was admitted for  treatment regarding complaints that 
included chest pain.  The final diagnoses included 
schizophrenia, COPD, emphysema, chronic bronchitis, and 
peripheral vascular disease.  

The certificate of death shows that the veteran died on 
October [redacted], 1982, at age 67.  The immediate cause 
of death was listed as cardiac arrest, due to, or as a 
consequence of pulmonary eosinohyillia, most likely 
aspergillosis, allergic; due to, or as a consequence of 
acute renal shutdown, probably relating to the period of 
shock.  An autopsy was not performed.

In October 1982, the veteran's wife submitted a claim for 
service connection for the cause of the veteran's death.

In December 1992, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  

Records requested from the Surgeon General's Office indicate 
that the veteran was treated in March 1943 for a manic-
depressive psychosis.  

In her March 1993 VA Form 9, the appellant asserted that her 
husband's death was caused by medication he was taking due to 
his service-connected nervous condition.  The appellant 
reported that she has not been able to obtain copies of her 
husband's medical records.   

During her April 1993 hearing, the appellant indicated that 
her husband's death was due to medication that he took for 
his service-connected mental problems.  She stated that she 
was not sure what type of medication the veteran was taking.  
The veteran's children reported that the veteran took Talwin 
for his nervousness.  They also noted that he may have been 
taking Valium and Halcyon and that he took medications by the 
handful.  The appellant stated that the veteran had kidney 
problems and high blood pressure for quite a while, but she 
was unable to say exactly when these problems began.  She 
noted that she took the veteran to the emergency room on a 
number of occasions to have catheterization performed so that 
the veteran could have his bladder emptied.  One of the 
veteran's children testified that the veteran had complained 
of a possible kidney infection and pain in his back.  The 
appellant reported that the veteran had chest pains and 
problems breathing.  It was also noted that the veteran had 
problems with excessive sweating and with swelling of his 
hands or parts of his face.  The appellant and her son 
indicated that the doctors tried to get the veteran off of 
his medication shortly before he died.

In August 1993, the appellant submitted medical records 
showing clinical treatment at an unidentified facility dated 
from September 1971 to October 1982.  According to these 
records, the veteran was treated for pain in the low back in 
December 1971.  Diabetes mellitus was noted in November 1974.  
Wheezing was reported in late 1975.  Prescriptions included 
Talwin.  A record indicated that the veteran was admitted in 
July 1982 for cellulitis of the left foot, a sebaceous cyst 
of the back, and diabetes mellitus.  A September 1982 lab 
report indicated that the veteran had COPD.  

In June 1995 records were received by the RO showing VA 
treatment from January to April 1978 for problems including 
pain in the leg.  It was reported that the veteran requested 
Darvocet because Talwin caused him to see things.  Following 
a pulmonary function test in January 1978, the diagnoses 
included COPD and arthritis of the left hip and knee.  The 
reports of 1978 X-rays revealed hypertrophic osteoarthritic 
changes present in the lumbar spine, calcification within the 
wall of the abdominal aorta and several of its branches, a 
round calcific density noted in the right upper quadrant of 
the abdomen that most likely represented a gallstone, and 
vascular calcification of the arterial type present in the 
pelvis, the upper aspect of the left thigh, and the let lower 
leg.   An X-ray of the lungs showed a mild degree of COPD.

Private records from the South Eastern Alabama Medical Center 
dated in November 1982 show treatment of a patient who had 
the same name as the veteran.  Records show that this patient 
was the appellant's son who was treated following an auto 
accident in November 1982.  With these records was the report 
of a September 1982 chest X-ray which may pertain to the 
veteran.  The impression was advanced chronic lung disease 
with chronic obstructive airway disease, emphysema, and 
fibrosis.

A January 1996 VA mental disorders examination report noted 
that the veteran's medical records were reviewed.  
Medications prescribed to control schizophrenia were noted to 
include Phenobarbital, Nembutal, Mellaril, Tofranil, Etrafon, 
and Haldol.  The reviewing physician noted that the records 
do not show whether or not the veteran was getting 
psychotropic medication on an outpatient basis.  It was 
reported that the veteran had a number of other medical 
problems including COPD, diabetes, arteriosclerotic heart 
disease, peripheral vascular disease, and a history of 
chronic alcohol abuse.  The VA physician noted that the 
veteran was also being prescribed Talwin for chronic leg 
pains, Prednisone, and Brethine.  He also noted that while 
the family stated that the veteran may have been getting 
Halcion and Valium, these are not given for schizophrenia.  
The VA physician reported that the veteran was discharged 
irregular during his psychiatric hospitalizations so it was 
presumed that he did not get any outpatient medication.  Even 
if he did, the physician felt that the dose was not likely to 
have caused the veteran's death.  It was noted that the 
veteran's last psychiatric hospitalization was in 1965 and 
that subsequent hospitalizations and treatment were for COPD 
and diabetes.  It was the opinion of the VA physician that it 
was highly improbable that the cause of the veteran's death 
was schizophrenia.  

In July 1997, the Board remanded the appellant's claim for 
additional development to include the association of 
additional medical records with the claims file.  Records 
show that numerous requests for additional evidence were not 
met with a positive response.   

 
II.

A widow may receive dependency and indemnity compensation 
where it can be established, through the submission of 
evidence, that the cause of the veteran's death was due to 
service-connected disability.  See 38 U.S.C.A. § 1310 (West
1991); 38 C.F.R. § 3.312 (1998).  Service connection connotes 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with a period of active service, or in 
the case of  cardiovascular disease, manifest to a 
compensable degree within one year after separation.  38 
U.S.C.A. §§ 1110, 1112, 1113  (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1998).  Alternatively, 
the appellant may prevail in this appeal if the evidence 
demonstrates that disability incurred or aggravated during 
service contributed substantially or materially to the cause 
of death.  In this regard, it is not sufficient to show that 
the disability casually shared in producing death, but rather 
it must be shown that there was a causal connection. 
38 C.F.R. § 3.312 (1998).

The threshold question to be answered is whether the 
appellant has met her burden of submitting evidence of a 
well-grounded (i.e. plausible) claim for service connection 
for the cause of the veteran's death.  If not, her claim must 
fail and there is no duty to assist her in the development of 
her claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  As will be explained below, the Board 
finds that the appellant has not submitted evidence 
sufficient to establish a well-grounded or plausible claim of 
service connection for the cause of the veteran's death.      

The Court has held that an appellant must submit evidence, 
not just allegations, in order for a claim to be considered 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical or otherwise 
competent evidence is required to make the claim well-
grounded.  Grottveit v. Brown, 5 Vet.App. 609 (1993).  The 
appellant's lay statements concerning questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim as she is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The death certificate indicates that the veteran died at the 
age of 67 on October [redacted], 1982, and that the immediate 
cause of death was cardiac arrest.  Conditions contributing to 
the cause of death were listed as including pulmonary 
eosinohyillia, most likely aspergillosis, allergic, and acute 
renal shutdown, probably relating to the period of shock.  No 
autopsy was performed.  

The Board notes that the veteran's service medical records 
reveal no evidence of kidney problems, pulmonary complaints, 
or cardiovascular disease during service in the 1940's.  
Furthermore, there is no post-service medical evidence that 
indicates the veteran developed these conditions until many 
years after separation from service.   In fact, examinations 
performed through the 1960's did not indicate that the 
veteran had any cardiovascular, pulmonary, or renal problems.  
The earliest indication that the veteran had health problems 
related to the disorders eventually listed on his 1982 death 
certificate appeared in post-service records from the early 
1970's.  The 1972 records from Dr. Jones showed that the 
veteran was diagnosed with COPD with respiratory 
insufficiency, arteriosclerotic heart disease with cardiac 
insufficiency, and spontaneous right pneumothorax.  VA 
records showed vascular calcification (1978) and additional 
problems such as emphysema, chronic bronchitis and peripheral 
vascular disease (1982).    

While the above noted records indicate that the veteran may 
have had cardiovascular and pulmonary problems ten years 
before he died, there is no medical evidence to causally link 
these disorders or the identified causes of the veteran's 
death to the veteran's period of service. 

During his lifetime, the veteran was granted service 
connection for schizophrenia.  While the appellant asserts 
that medication prescribed for the veteran's service-
connected mental disorder led to the veteran's death, the 
file contains no medical evidence that supports such a 
contention.  To the contrary, on VA review in 1996, the 
medications prescribed for the veteran's service-connected 
mental disorder were noted and the examiner specifically 
found that these medications were not likely to have caused 
the veteran's death.   Additionally, the VA reviewer reported 
that it was highly improbable that the cause of the veteran's 
death was schizophrenia.  There is no medical evidence of 
record to show that the medication taken for the veteran's 
schizophrenia caused the cardiac arrest, pulmonary 
disability, or renal shutdown which led to the veteran's 
death.  The appellant's lay statements and testimony and the 
testimony of her children concerning questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim as they are not competent to offer 
medical opinions.  Espiritu, supra.

Without competent medical evidence showing the veteran's 
death was related to his established service-connected 
condition, or that the cause of his cardiac arrest was 
related to service, the appellant has failed to establish a 
well-grounded claim of service connection for the veteran's 
cause of death, and, there is no duty to assist her in 
developing the claim.  Johnson v. Brown, 8 Vet.App. 423 
(1995).  Accordingly, the claim must be denied as not well-
grounded.

In arriving at this conclusion, the Board considered the 
possibility of a remand for additional clinical records.  
Since the appellant has already been asked to submit records 
showing a nexus between the veteran's cause of death and his 
period of service, and attempts have been made to obtain 
available records, the Board must determine the issue based 
on the existing evidence of record.  As noted above, the 
appellant has not identified any competent medical evidence 
to make her claim plausible.

When a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (1991) to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, the RO fulfilled its obligation under 
§ 5103(a) through its decisions, its requests for pertinent 
medical records, and the supplementary statements of the case 
which served to inform the appellant of the reasons for the 
denial of her claim.  Furthermore, by the two earlier remands 
and this decision, the Board has informed the appellant of 
the evidence which is lacking and that which is necessary to 
make the claim well-grounded.   


ORDER

As a well grounded claim for service connection for the cause 
of the veteran's death  has not been submitted, the claim is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
